DETAILED ACTION
This is the First Office Action in response to the above identified patent 

application filed on April 9, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figures 13 and 14 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because the implied phrase “The purpose of the invention” (line 1) must be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith (GB 2 361 510) in view of Zernikow et al. (USPub 2005/0238274).	
Referring to Figure 7, Smith teaches a toroidal continuously variable transmission, comprising: a rotating shaft (10); a pair of outside disks having inside side surfaces in an axial direction of the toroidal continuously variable transmission that are arc shaped in a cross section thereof, and supported with respect to the rotating shaft so as to be able to rotate in synchronization with the rotating shaft; an inside disk (100,102) having a pair of outside surfaces in the axial direction that are arc shaped in a cross section thereof and face the inside surfaces in the axial direction of the pair of outside disks, and supported with respect to the rotating shaft so as to be able to rotate relative to the rotating shaft; a pair of rolling bearing units (118), each including a radial rolling bearing capable of supporting an axial load and comprising an outer ring, an inner ring, and a plurality of rolling bodies arranged between the outer ring and the inner ring, and arranged on an inside in a radial direction of the inside disk so as to support the inside disk so that relative rotation with respect to the rotating shaft is possible; a plurality of power rollers (20,22) arranged between the inside surfaces in the axial direction of the pair of outside disks and the pair of outside surfaces in the axial direction of the inside disk so as to be able to transmit power between the pair of outside disks and the inside disk.
Smith does not teach a preloading mechanism elastically pressing the outer ring or the inner ring of the radial rolling bearing in the axial direction.  It was known in the art to preload a radial bearing.  For example, Zernikow teaches teach a preloading mechanism (7.3, 8.3) elastically pressing an outer ring (7.1, 8.2) of a bearing in an axial direction.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed device to modify the transmission of Smith with a bearing preloading mechanism, as taught by Zernikow, motivation being to produce a bearing having a long service life and reduced bearing noise. 
With respect to claim 2, Zernikow illustrates the preloading mechanism is configured by elastic members (7.3, 8.3) sandwiched and held between end surfaces in the axial direction of the outer rings (7.1, 8.2), and stepped surfaces provided by way of another member (3, 4) on a sleeve arranged around a rotating shaft so as to face the end surfaces in the axial direction.
With respect to claim 3, Zernikow illustrates a gap in the radial direction is provided between outer-circumferential surfaces of the outer rings and an outer ring supporting member (3,4).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C JOYCE whose telephone number is (571)272-7107.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM C JOYCE/Primary Examiner, Art Unit 3658